     Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 1 of 26



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 MADELINE ALFONZO ZAMOT, ET AL.

       Plaintiffs,

              v.                         CIVIL NO. 19-1209 (RAM)

 MUNICIPALITY OF UTUADO, ET AL.,

       Defendants.



                            OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge

     Pending before the Court is codefendant Ernesto Irizarry-

Salvá’s Motion to Dismiss (“Motion”). (Docket No. 18). Plaintiffs

opposed the same and codefendant replied. (Docket Nos. 23 and 27,

respectively). For the reasons set forth below, the Court GRANTS

the Motion.

                   I.   PROCEDURAL AND FACTUAL BACKGROUND

     Plaintiffs are thirty-one (31) Utuado Head Start employees

allegedly unlawfully terminated on June 30, 2017 due to their age,

disability    or    perceived   political   affiliation    to   the     New

Progressive Party (“PNP” by its Spanish acronym). (Docket No. 1 ¶¶

3.1-3.30).

     Codefendant Ernesto Irizarry-Salvá (“Defendant” or “Irizarry-

Salvá”),     the   mayor   of   the   Municipality   of   Utuado      (“the

Municipality”), filed the pending Motion in his personal capacity.
        Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 2 of 26
Civil No. 19-1209 (RAM)                                                          2


(Docket No. 1 ¶ 3.33). The other codefendants are Programa Head

Start    –   Utuado    (“Utuado   Head      Start”),   the     Municipality,   Mr.

Irizarry-Salvá in his official capacity, his spouse Jane Doe, and

the conjugal partnership between them. (Id. ¶¶ 3.31-3.35).

      Head Start and Early Head Start Programs (jointly, “Head Start

Program”) are federally-funded education programs which aim to

improve social competence and school readiness for low income

children aged zero to five years old. Id. ¶ 5.2. Until 2017,

program funds were granted and administered by the Department of

the   Family     Administration       for    the   Integral     Development    for

Childhood (or “ACUDEN” by its Spanish Acronym). Id. ¶ 5.4. ACUDEN

annually      sub-awarded     funds    to     Delegate     Agencies,    such   as

consortia, non-profits and municipalities. Id. Specifically, it

supervised the Municipality’s assigned funds which were used to

operate the Head Start Program centers in Utuado, Adjuntas and

Jayuya until June 30, 2017. Id. ¶ 5.5.

      In 2017, the U.S. Government opened Puerto Rico’s Head Start

Program      funding   to   competitive      bidding     and   the   Municipality

submitted a proposal. Id. ¶ 5.6. Around May 23, 2017, Defendant

met with Utuado Head Start employees, told them the Municipality

had submitted a proposal “to run the Head Start franchise” and

supposedly said that they would all keep their jobs after June 30,

2017. Id. ¶ 5.7. Around July 1, 2017, the Municipality was awarded

$3,394,179.00 to operate the Head Start Program in and around
       Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 3 of 26
Civil No. 19-1209 (RAM)                                                             3


Utuado after July 1, 2017. Id. ¶ 5.8. It was no longer a Delegate

Agency and was instead funded by the U.S. Government. Id.

       Defendants then allegedly used this transition from funding

source as pretext to terminate employees at Utuado Head Start. Id.

¶ 5.9. Plaintiffs posit that the lay-offs were carried out at

Defendant’s request as mayor of Utuado and/or due to officially

promulgated or adopted policies. Id. Plaintiffs were told to submit

employment applications with the Municipality or Utuado Head Start

to be considered for rehire. Id. ¶ 5.10. Despite submitting the

applications,      Plaintiffs   were      denied   employment      despite   being

qualified to work at Utuado Head Start and allegedly having more

experiences than other candidates. Id. Instead, the employees that

kept their jobs and/or were rehired after July 1, 2017, were all

supposedly    under   40     years   of   age   and   were   perceived       to    be

affiliated with the Popular Democratic Party (“PPD” by its Spanish

acronym),    the   mayor’s    political     party.    Id.    One   employee       was

purportedly terminated and not rehired because of her hearing

impairment. Id.

       On March 6, 2019, Plaintiffs filed a Complaint seeking both

general and compensatory damages, with prejudgment interest, for

over   fifteen     million    dollars     ($15,000,000.00),        punitive       and

exemplary damages for over thirty million dollars ($30,000,000.00)

and attorney’s fees and costs. (Docket No. 1 at 37). They also

seek nominal damages, equitable relief in the form of back pay,
          Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 4 of 26
Civil No. 19-1209 (RAM)                                                            4


special damages as to lost salary, front and back pay, bonuses and

other benefits they would have been entitled to as Utuado Head

Start      employees.     Id.     Id.    Finally,     they   seek   an   injunction

reinstating their employment and restoring their former salaries,

duties      and    responsibilities,       and   an   injunction     mandating    the

elimination of Defendants’ discriminatory practices. Id. at 37-

38. The remedies sought stem from multiple claims: 1) Deprivation

of Civil Rights and Discrimination under 42 U.S.C. § 1983; 2) Age

Discrimination in Employment Act (“ADEA”) under 29 U.S.C. § 623 et

seq.; 3) Discrimination on the Basis of Disability under the

Americans with Disabilities Act (“ADA”) under 42 U.S.C. § 12112 et

seq.; 4) Discrimination in Employment on the Basis of Political

Affiliation and Age under 29 L.P.R.A § 146 et seq. (“P.R. Law

100”); 5) Discrimination on the Basis of Disability under 1 L.P.R.A

§   501     et    seq.   (“P.R.    Law   44”);   6)    Wrongful     Termination   of

Employment in Violation of Public Policy; 7) Breach of Implied

Contract and Promissory Estoppel, and 8) Intentional Infliction of

Emotional Distress. Id. ¶¶ 6.1-13.4.

      On May 15, 2019, Defendant filed the pending Motion stating

the Section 1983 claim was time-barred and that all claims against

him in his personal capacity should be dismissed. (Docket No. 18).

Plaintiffs filed an opposition (“Opposition”) alleging that the

Section 1983 claim is not time-barred, that they have a First

Amendment claim and a Fourteenth Amendment due process claim,
       Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 5 of 26
Civil No. 19-1209 (RAM)                                                      5


Defendant is individually liable under ADEA and ADA, the Puerto

Rico Constitution creates a cause of action for discrimination

enforceable for damages under Article 1802 of Puerto Rico’s Civil

Code and the state law claims should not be dismissed. (Docket No.

23). Defendant subsequently filed a reply (“Reply”) (Docket No.

27).

                             II.    LEGAL STANDARD

       Fed. R. Civ. P. 12(b)(6) allows dismissal of a complaint for

“failure to state a claim upon which relief can be granted.” To

survive a Rule 12(b)(6) motion, a complaint must contain sufficient

factual matter “to state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Ruling upon such a motion requires determining whether “all the

facts alleged [in the complaint], when viewed in the light most

favorable to the plaintiffs, render the plaintiff's entitlement to

relief plausible.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1,

14 (1st Cir. 2011). This requires treating non-conclusory factual

allegations as true. See Nieto-Vicenty v. Valledor, 984 F. Supp.

2d   17,   20   (D.P.R.   2013).    But,    this   is   unsuitable   to   legal

conclusions and “[t]hreadbare recitals of the elements of a cause

of   action,    supported   by     mere    conclusory   statements,   do   not

suffice.” Borras-Borrero v. Corporacion del Fondo del Seguro del

Estado, 2020 WL 2097553, at *4 (1st Cir. 2020) (quotation omitted).
        Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 6 of 26
Civil No. 19-1209 (RAM)                                                      6


                                 III. DISCUSSION

  A. Deprivation of Civil Rights and Discrimination under § 1893

     Section 1983 does not create substantive rights. See 42

U.S.C.A. § 1983; see also Baker v. McCollan, 443 U.S. 137, 145,

(1979) (holding that Section 1983 “is not itself a source of

substantive rights, but a method for vindicating federal rights

elsewhere     conferred    by    those   parts   of     the   United   States

Constitution and federal statutes that it describes.”). To prevail

in a Section 1983 claim, a plaintiff “must allege facts sufficient

to support a determination (i) that the conduct complained of has

been committed under color of state law, and (ii) that [it] worked

a denial of rights secured by the Constitution or laws of the

United States.” Cepero–Rivera v. Fagundo, 414 F.3d 124, 129 (1st

Cir. 2005) (quotation omitted) (emphasis added). For liability

purposes, a state employee acts “under color of state law when,

while    performing   in   his   official   capacity     or   exercising   his

official responsibilities, he abuses the position given to him by

the State.”     West v. Atkins, 487 U.S. 42, 49 (1988). A plaintiff

is also “required to plausibly establish the link between each

particular defendant and the alleged violation of federal rights.”

Torres Lopez v. Garcia-Padilla, 209 F. Supp. 3d 448, 454–55 (D.P.R.

2016) (citation omitted). This can be achieved by showing any

“personal action or inaction [by defendants] within the scope of

[their]     responsibilities      that   would   make    [them]   personally
      Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 7 of 26
Civil No. 19-1209 (RAM)                                                  7


answerable   in   damages   under    Section    1983.”   Id.   (quotation

omitted). “[W]hile plaintiffs are not held to higher pleading

standards in § 1983 actions, they must plead enough for a necessary

inference to be reasonably drawn.” Montañez v. State Ins. Fund, 91

F. Supp. 3d 291, 297 (D.P.R. 2015) (quotation omitted) (emphasis

added).

  B. First Amendment Claims

     The first step in assessing Plaintiffs’ due process claim

under Section 1983 is to “identify the exact contours of the

constitutional right said to have been violated and to determine

whether the plaintiff has alleged a deprivation of a constitutional

right at all." Garcia-Diaz v. Cintron-Suarez, 120 F. Supp. 3d 68,

79 (D.P.R. 2015) (citation omitted). Both the First and Fourteenth

Amendments protect the rights of individuals to freely associate

with others “for the common advancement of political beliefs and

ideas.”   Ramirez-Nieves    v.   Municipality   of   Canovanas,   2017   WL

1034689, at *7 (D.P.R. 2017) (quotation omitted). As Defendant

points out in his Reply, Plaintiffs solely bring forth a Fourteenth

Amendment violation and do not bring a First Amendment violation

when asserting a claim pursuant to Section 1983. (Docket Nos. 1 ¶¶

6.1-6.14; 27 at 3). Further, the record does not reflect any

attempt by Plaintiffs to amend the Complaint to include a First

Amendment violation. However, the Court will sua sponte briefly

address any potential First Amendment claims.
      Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 8 of 26
Civil No. 19-1209 (RAM)                                                             8


     The   First   Amendment    prohibits         government     officials     from

“taking adverse action against public employees on the basis of

political affiliation, unless political loyalty is an appropriate

requirement   of   employment.”     Ocasio-Hernandez,           640   F.3d   at    13

(citing Rutan v. Republican Party of Ill., 497 U.S. 62, 75–76

(1990).    Moreover,   a   First        Amendment    prima      facie   political

discrimination     claim   involves       four    elements:      “(1)   that      the

plaintiff and defendant have opposing political affiliations, (2)

that the defendant is aware of the plaintiff's affiliation, (3)

that an adverse employment action occurred, and (4) that political

affiliation was a substantial or motivating factor for the adverse

employment action.” Reyes-Orta v. Puerto Rico Highway & Transp.

Auth., 811 F.3d 67, 73 (1st Cir. 2016) (quoting Ocasio-Hernandez,

640 F.3d at 13). Here, as in Arroyo v. Rubio, “[w]ith the exception

of the adverse employment action prong, the complaint in the case

at bar is vulnerable as it is devoid of factual allegations to

meet the remaining prima facie steps of plaintiff's First Amendment

claim.” Arroyo v. Rubio, 2011 WL 1097639, at *2 (D.P.R. 2011).

     A look at the facts averred in the Complaint shows that

Plaintiffs only presented conclusory allegations regarding their

termination   being    rooted      in     their     perceived     and/or     actual

affiliation with the PNP political party. For example, paragraph

6.3 of the Complaint avers that “Plaintiffs participated in PNP

political meetings and activities, and did volunteer work for the
       Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 9 of 26
Civil No. 19-1209 (RAM)                                                            9


PNP while off-duty from their employment at Utuado Head Start.

Said participation and/or volunteer work was known by Defendant

Ernesto     Irizarry-Salvá        and/or        his   subordinates      in        the

Municipality of Utuado.” (Docket No. 1 ¶ 6.3). Yet, no additional

facts about a possible knowledge of the alleged volunteer work

beyond the foregoing conclusory averments were provided.

       The First Circuit has also explained that a plaintiff must

plead “discrete factual events” to show that defendants were aware

of a plaintiff’s political beliefs. Ocasio–Hernandez, 640 F.3d at

14–15. Sufficient allegations may include: “(1) that a plaintiff

was asked by defendants about the circumstances relating to how

the plaintiff obtained his or her job; (2) that the clerical staff

directly asked about a plaintiff's political affiliations; and (3)

that employees knew about and frequently discussed the political

affiliation    of   their    co-workers.”        Albino   v.   Municipality       of

Guayanilla, 925 F. Supp. 2d 186, 194–95 (D.P.R. 2013) (citation

omitted).   Plaintiffs      failed   to    include    averments    of   discrete

events such as these in their Complaint. The only plausible fact

which could show a possible political discrimination under the

Frist Amendment is the allegation that “[p]rior to or around the

time of Plaintiffs’ employment termination, several employees,

officers and agents of Defendants stated that Defendants had ‘a

list   of persons    to     lay   off’    and   ‘would    clean   house’     in   an

apparent reference to Head Start employees affiliated or perceived
     Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 10 of 26
Civil No. 19-1209 (RAM)                                                10


as affiliated to the PNP.” (Docket No. 1 ¶ 4.6) (emphasis added).

But, even this allegation is too weak to support a finding at this

stage that Plaintiffs’ termination was a direct result of their

political affiliation. Let alone to support an inference that

Irizarry-Salvá was aware of said list or of an attempt to “clean

house.” Hence, the Court “will not engage in speculation to fill

the gaps of the complaint.” Arroyo, 2011 WL 1097639, at *2.

     The First Circuit has stated that discrimination based on a

perceived affiliation instead of an actual affiliation may suffice

for a First Amendment violation. See Welch v. Ciampa, 542 F.3d 927

(1st Cir.2008). However, the issue in the Welch case, unlike here,

was that an employee who was not affiliated with any political

party alleged that the defendants attributed to him an affiliation

and retaliated against him as a result. The First Circuit then

concluded that “[w]hether Welch actually affiliated himself with

the anti-recall camp is not dispositive since the pro-recall camp

attributed to him that affiliation.”      Here, Plaintiffs have failed

to set forth sufficient facts which show that Defendants affiliated

them with the PNP. Moreover, the District of Puerto Rico has held

that “[g]enerally, conclusory allegations that one’s political

association is well-known will not meet a plaintiff’s burden of

showing   that   a   defendant   had   knowledge    of   her   political

affiliation.” Avilés v. Figueroa, 195 F. Supp. 3d 435, 445 (D.P.R.

2016) (citation omitted).
     Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 11 of 26
Civil No. 19-1209 (RAM)                                                11


     Similarly, when addressing claims brought pursuant to Section

1983, Plaintiffs solely averred that “Defendants knowingly and

intentionally terminated Plaintiffs’ employment at Head Start and

refused to rehire them on the basis of their actual or perceived

political affiliation with the PNP.” Id. ¶ 6.6. Or that the

Municipality   and   Utuado   Head   Start    “terminated    Plaintiffs’

employment at Head Start and refused to rehire them on the basis

of their actual or perceived political affiliation with the PNP

at the behest of Defendant Ernesto Irizarry-Salvá and/or as a

result of an officially adopted or promulgated policy.” Id. ¶ 6.7.

Notably, “[t]here need not be a one-to-one relationship between

any single allegation and a necessary element of the cause of

action. What counts is the ‘cumulative effect of the [complaint's]

factual allegations.’” Medina-Velazquez v. Hernandez-Gregorat, 767

F.3d 103, 109 (1st Cir. 2014) (quoting Rodríguez-Reyes v. Molina-

Rodríguez, 711 F.3d 49, 54 (1st Cir. 2013). Hence, allegations

such as these, even when viewed alongside the rest of the Complaint

in the light most favorable to Plaintiffs, are speculative at best

and do not support a finding that it was Plaintiffs’ alleged

political affiliation which functioned as the motivating factor

for Irizarry-Salvá to terminate them. The Court thus dismisses

without prejudice any potential First Amendment claim against

Irizarry-Salvá in his individual capacity.
     Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 12 of 26
Civil No. 19-1209 (RAM)                                                12


  C. Fourteenth Amendment Claims

     The due process clause of the Fourteenth Amendment, which

“prohibits a state from depriving any person of ‘life, liberty, or

property, without due process of law,’ […] has both a substantive

and a procedural component.” Gonzalez-Fuentes v. Molina, 607 F.3d

864, 879 (1st Cir. 2010) (quoting U.S Const. amend. XVI, § 1).

While Plaintiffs failed to specify which type of due process claim

they are pursing, the Courts finds that Plaintiffs fail to prove

a due process violation under either type.

     1. Substantive Due Process Claims

     First, Irizarry-Salvá avers that Plaintiffs’ substantive due

process claims are superseded by a First Amendment claim. (Docket

No. 18 at 7-8). The First Circuit has held that “[s]ubstantive due

process is an inappropriate avenue of relief when the governmental

conduct   at   issue   is   covered   by   a   specific   constitutional

provision.” Pagan v. Calderon, 448 F.3d 16, 33 (1st Cir. 2006).

The District of Puerto Rico has further emphasized that “[i]t is

the First Amendment, not the Fourteenth Amendment, that guards

individuals     against     state-sponsored      acts     of   political

discrimination or retaliation.” Cruz v. Puerto Rico Planning Bd.,

99 F. Supp. 3d 249, 259 (2015) (quotation omitted). Moreover, when

these types of allegations “are covered by the First Amendment,”

they cannot also “serve as a basis for a substantive due process

claim.” Quiles–Santiago v. Rodriguez–Diaz, 851 F.Supp.2d 411, 427
        Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 13 of 26
Civil No. 19-1209 (RAM)                                                         13


(D.P.R. 2012) (quotation omitted). Lastly, the First Circuit has

explained that “‘an equal protection claim alleging political

discrimination      merely    restates    a     First     Amendment    political

discrimination claim’ and should only be considered under the First

Amendment.”      Rodriguez   Cardona     v.    Questell    Alvarado,    2018    WL

3953998, at *3 (D.P.R. 2018) (quoting Uphoff Figueroa v. Alejandro,

597 F.3d 423, 430 n. 8 (1st Cir. 2010)).

       It is evident that Plaintiffs’ allegations about “substantive

violations to Plaintiff’s rights to speech, affiliation, equal

treatment under the law and human dignity” arise out of allegations

that     “Defendants      knowingly      and     intentionally        terminated

Plaintiff’s employment at Head Start and refused to hire them on

the basis of their actual or perceived political affiliation.”

(Docket No. 1 ¶¶ 4.9, 6.6). These allegations thus fall under the

purview of the First Amendment, which as stated above, Plaintiffs

failed to include in their Complaint. Most glaringly, Plaintiffs

agree     with    Defendant’s    assertions       regarding     the    lack     of

substantive due process when they state in their Opposition that

“defendant correctly cites the Court [that is, the Quiles Santiago

opinion]     regarding   substantive      due   process     claims    under    the

Fourteenth Amendment.” (Docket No. 23 at 5). The Court therefore

cannot determine from the facts averred in the Complaint that

Plaintiffs set forth a substantive due process claim under the
     Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 14 of 26
Civil No. 19-1209 (RAM)                                                14


Fourteenth Amendment as to Irizarry-Salvá. Thus, to the extent

that such a claim was raised, it is dismissed without prejudice.

     2. Procedural Due Process Claims

     While Plaintiffs recognize they do not have a substantive due

process rights claim, they still posit in their Opposition that

their procedural due process claims survive dismissal. To wit,

they state that Plaintiffs have “a Due Process claim that stands

on its own, given the property interest in continued employment

[which arises under a procedural due process claim] afforded to

public employees in Puerto Rico.” Id. at 6. As seen below, said

claim does not fare better than its substantive counterpart.

     The Procedural Due Process Clause of the Fourteenth Amendment

protects government employees who possess a property interest in

their continued public employment. See Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 541 (1985). Hence, a public employee

cannot be deprived of said interest without due process of law.

See Gonzalez–de Blasini v. Family Dept., 377 F.3d 81, 86 (1st Cir.

2004). An employee is “only entitled to procedural due process if

[they] can establish that the government deprived [them] of a

constitutionally protected interest.” Costa–Urena v. Segarra, 590

F.3d 18, 26 (1st Cir. 2009). To prove a successful procedural due

process claim, Plaintiffs must show that: (1) they possessed a

property interest, and (2) Defendants, acting under color of state

law, deprived them of that property interest without a proper
     Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 15 of 26
Civil No. 19-1209 (RAM)                                                15


constitutional process. See Garcia-Diaz, 120 F. Supp. 3d at 80. To

evaluate whether Plaintiffs had a property interest, the Court

looks to local law and the terms and conditions of the employment

arrangement to determine whether there was an expectation that

they would retain their employment. See Mercado-Ruiz v. Carazo,

2016 WL 1171508, at *6 (D.P.R. 2016). The expectation may “derive

from a statute, a contract provision, or an officially sanctioned

rule of the workplace.” Camacho-Morales v. Caldero, 68 F. Supp. 3d

261, 292 (D.P.R. 2014) (quotation omitted). Yet, “Plaintiffs must

show more than an abstract need or desire for it, more than a

unilateral expectation of it; instead, they must have a legitimate

claim of entitlement to the right.” Garcia-Diaz, 120 F. Supp. 3d

at 80 (emphasis added). If a protected property interest in their

position is not shown, then any due process claim must fail. See

García-González v. Puig-Morales, 761 F.3d 81, 88 (1st Cir. 2014).

     Both the First Circuit and the District of Puerto Rico have

held that pursuant to Puerto Rico law, transitory employees “do

not have a due process interest in their employment beyond the

duration of their term or appointment.” See Caro v. Aponte–Roque,

878 F.2d 1, 4–5 (1st Cir. 1989) (citation omitted); see also

Garcia-Perales v. Rivera-Schatz, 384 F. Supp. 3d 208, 212 (D.P.R.

2019); García-Matos v. Bhatia-Gautier, 156 F. Supp. 3d 245, 254

(D.P.R. 2016). This “necessarily means that a property interest

exists while the appointment is alive, but when that appointment
     Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 16 of 26
Civil No. 19-1209 (RAM)                                                16


expires there is no retention expectancy regarding that position.”

Lopez-Rosado v. Molina-Rodriguez, 2012 WL 4681956, at *2 (D.P.R.

2012). Further, where “a transitory employee is discharged at the

time his transitory position expires, a mere subjective expectancy

that his employment would continue from year to year indefinitely

creates no property interest in employment.” Jimenez-Gonzalez v.

Alvarez-Rubio, 2011 WL 5854897, at *5 (D.P.R. 2011) (quotation

omitted). The opposite is true under a First Amendment claim where

“non-policymaking public employees cannot be dismissed because of

their political affiliation, regardless of the transitory status

of the position.” Nieves–Villanueva v. Soto–Rivera, 133 F.3d 92,

94 n. 3, 98 (1st Cir. 1997); see also Jimenez-Gonzalez, 2011 WL

5854897, at *5 (“[T]ransitory employees whose contracts are not

renewed due to political discrimination may sue for a violation of

their First Amendment rights under section 1983.”). Yet, no First

Amendment claims were part of the Complaint in the present case.

     In the case at bar, Plaintiffs failed to aver that they had

more than a mere subjective expectancy that their employment at

Utuado Head Start would continue past June 30, 2017. First, they

never refer to themselves in the Complaint as permanent employees

of Utuado Head Start or the Municipality. Moreover, the Complaint

establishes that Utuado Head Start, a federally-funded program,

depended on annual funds sub-awarded by ACUDEN until June 2017.

(Docket No. 1 ¶¶ 5.4-5.5). Plaintiffs state in the Complaint that
       Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 17 of 26
Civil No. 19-1209 (RAM)                                                       17


Irizarry-Salvá allegedly explained that the employees at Head

Start Utuado, including Plaintiffs, would keep their jobs after

June 30, 2017. Id. ¶ 5.7. They also allege they were told to submit

employment applications with the Municipality or Utuado Head Start

to be considered for rehire. Id. ¶ 5.10. Defendants denied in their

Answer to the Complaint that Irizarry-Salvá stated that Plaintiffs

would retain their employment. (Docket No. 17 ¶ 5.7). Instead,

they averred that the Mayor told Plaintiffs that “their employment

position would be open for competition and that they should be

watchful to the job employment posting so they could apply and

compete.” Id. Regardless of what Defendant said, a mere promise

that    Plaintiffs    would   keep     their    jobs   does   not    create   an

expectation of continued employment.

       The   First    Circuit’s      Alvarado    Aguilera      v.   Negron    is

instructive. See Alvarado Aguilera v. Negron, 509 F.3d 50, 53 (1st

Cir. 2007). Therein the First Circuit, quoting the Puerto Rico

Supreme Court’s opinion in Dept. of Natural Res. v. Correa, stated

that “[a] simple offer of a permanent position without any action

on the part of the government agency clearly showing an agreement

to make good on the promise cannot, by itself, give [an employee]

anything     beyond   a   unilateral    expectation     of    job   retention.”

Alvarado Aguilera v. Negron, 509 F.3d at 53 (quoting Dept. of

Natural Res. v. Correa, 18 P.R. Offic. Trans. 795, 801 (1987)).

The First Circuit, in upholding the dismissal of the complaint for
       Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 18 of 26
Civil No. 19-1209 (RAM)                                                       18


failure to allege sufficient facts to establish a constitutionally

protected property interest, concluded that the holding in Correa

showed   “that      Negrón's    promise   [that    plaintiffs    would   receive

permanent positions] did not give plaintiffs a legitimate claim of

entitlement to a permanent government position under Puerto Rico

law.” Id. It further held that “[t]he agency's invitation to

plaintiffs to fill out applications for permanent employment, as

alleged in the complaint, did not indicate the agency's intent to

make   good    on   Negrón's    promise.”   Id.;    see   also   Ruiz–Roche   v.

Lausell, 848 F.2d 5, 8 (1st Cir. 1988) (holding that a “naked-and

vague-promise” of a permanent position was insufficient under

Puerto Rico law to give a plaintiff “a legitimate expectation of

continued employment.”). Similarly, “even if the contract had been

renewed previously [which Plaintiffs do not allege here], that

renewal ‘does not create a property interest in the continued

renewal of those contracts.’” Jimenez-Gonzalez, 2011 WL 5854897,

at *5 (quotation omitted). This means that Defendant’s supposed

promise,      without   more,    coupled    with    instructions    to   submit

employment applications to be considered for rehire like those

given in Alvarado Aguilera, fails to create a possessory interest.

       A look at the facts alleged in the Complaint, even when

viewed in the light most favorable to Plaintiffs, fails to show

they had anything but a mere expectation of continued employment

at Utuado Head Start. (Docket No. 1 at ¶ 5.10). As Plaintiffs
     Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 19 of 26
Civil No. 19-1209 (RAM)                                                19


cannot prove the first element of a procedural due process claim,

the Court need not address the second element. See Garcia-Diaz,

120 F. Supp. 3d at 80. Accordingly, their Fourteenth Amendment

procedural due process claims are dismissed without prejudice.

Furthermore, considering that Section 1983 “is only a procedural

vehicle to vindicate constitutional” violations, and Plaintiffs

have failed to show any constitutional violations occurred, their

Section 1983 claims as to Irizarry-Salvá are also dismissed without

prejudice. Pagan-Garcia v. Rodríguez, 2015 WL 5084640, at *5

(D.P.R. 2015). Thus, there is no need at this time for the Court

to discuss if the Section 1983 claims are time-barred.

  D. Age Discrimination under the ADEA

     Generally, the ADEA makes it unlawful for an employee to be

discharged because of their age. See 29 U.S.C.A. § 623(a) (“It

shall be unlawful for an employer [...] to discharge any individual

or otherwise discriminate against any individual with respect to

his compensation, terms, conditions, or privileges of employment,

because of such individual's age.”). Pursuant to said statute, a

plaintiff must establish a prima facie case of age discrimination

showing that they: (1) were at least forty (40) years old at the

time of the alleged adverse employment action; (2) were qualified

for the position they held; (3) suffered an adverse employment

action; and (4) the employer later filled the position, thereby

demonstrating the continuing need for those services. See Alicea
        Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 20 of 26
Civil No. 19-1209 (RAM)                                                       20


v. Wilkie, 2020 WL 1547064, at *9 (D.P.R. 2020), reconsideration

denied,     2020    WL   2297144   (D.P.R.   2020)   (citation       omitted).

Plaintiffs posit that Defendants, including Irizarry-Salvá in his

individual capacity, can be held liable for ADEA claims because

they were all over 40 years of age when they were allegedly

terminated from their job at Utuado Head Start. (Docket Nos. 1 ¶

7.1; 23 at 6-9). They also aver that the employees who retained

their jobs or who were rehired were below that age. Id. ¶ 7.4.

     The Court need not go into the merits of the ADEA claim

because the District of Puerto Rico has repeatedly dismissed

individual liability suits brought under ADEA. See Villamia v. MVP

Auto Corp., 433 F. Supp. 3d 261, 269 (D.P.R. 2020); Santiago Del

Valle v. Metropol Hato Rey, LLC, 2019 WL 3955395, at *3 (D.P.R.

2019)     (dismissing      Plaintiffs'   claims   under     ADEA    against    a

defendant      in    his    individual    capacity    and     his     conjugal

partnership). Moreover, while neither the United States Supreme

Court nor the First Circuit have decided if ADEA provides for

individual liability, at least one district court has found “it is

virtually impossible to imagine” that the First Circuit would find

that ADEA provides for individual liability given the similarities

between ADEA and Title VII and the fact that the First Circuit has

held that there is no individual liability under Title VII. Gascard

v. Franklin Pierce Univ., 2015 WL 1097485, at *7 (D.N.H. 2015)

(citing Fantini v. Salem State Coll., 557 F.3d 22, 30–31 (1st Cir.
     Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 21 of 26
Civil No. 19-1209 (RAM)                                                    21


2009)). Hence, Plaintiffs’ ADEA claims against Defendant in his

individual capacity are dismissed without prejudice.

  E. Discrimination on the Basis of Disability under the ADA

  The   ADA   forbids      employers    from   terminating     a   “qualified

individual on the basis of disability.” 42 U.S.C. § 12112(a). It

is meant “to provide a clear and comprehensive national mandate

for the elimination of discrimination against individuals with

disabilities.” Gray v. Cummings, 917 F.3d 1, 14 (1st Cir. 2019)

(quoting 42 U.S.C. § 12101(b)(1)). A prima facie case of disability

discrimination requires a plaintiff to show that: “(1) she was

disabled within the meaning of the ADA, (2) she was a ‘qualified

individual,’ and (3) the defendant took an adverse employment

action against her on the basis of her disability.” Pena v.

Honeywell Int'l, Inc., 923 F.3d 18, 27 (1st Cir. 2019) (citation

omitted). In the Complaint, Plaintiffs allege that Defendants,

including Irizarry-Salvá in his individual capacity, may be found

liable under       ADA   because   Plaintiff   Yeideliz   Reyes-Feliciano’s

hearing impairment and/or disability was “a factor that made a

difference    in    Defendants’     decision    to   harass,   mock,   treat

unequally and then terminate her employment.” (Docket No. 1 ¶

8.10). Defendants were allegedly aware of her impairment. Id. ¶

8.8. The Complaint also posits that said Plaintiff’s disability

was also “a factor that made a difference in Defendants’ decision

not to rehire her.” Id. ¶ 8.11. Irizarry-Salvá avers in his Motion
        Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 22 of 26
Civil No. 19-1209 (RAM)                                                      22


in Limine and in his Reply that he cannot be found individually

liable under ADA, whereas Plaintiffs’ Opposition alleges he is

liable. (Docket Nos. 18 at 13-14; 23 at 9; 27 at 7-10).

     The Court need not go into the merits of the ADA claim because

the First Circuit, the District of Puerto Rico and multiple other

Circuit Courts have held that the ADA does not impose individual

liability. See Roman-Oliveras v. Puerto Rico Elec. Power Auth.,

655 F.3d 43, 51-52 (1st Cir. 2011) (holding that ADA does not

contemplate individual liability); Pizarro-Correa v. Puerto Rico

Internal Revenue Dep't, 267 F. Supp. 3d 369, 373 (D.P.R. 2017)

(quoting Cardona–Roman v. Univ. of P.R., 799 F.Supp.2d 120, 128

(D.P.R. 2011) (“Well-established precedent establishes that there

is no individual liability pursuant to the ADA or Title VII. Courts

within this district and sister circuits have concluded that the

language of the ADA ‘does not provide for individual liability,

but only for employer liability.’”) Given the above, Plaintiffs’

ADA claims against Irizarry-Salvá in his individual capacity are

dismissed without prejudice.

  F. Supplemental State-Law Claims

     In addition to the federal claims, Plaintiffs bring forth

several state-law claims: 1) Discrimination in Employment on the

Basis of Political Affiliation and Age under 29 L.P.R.A § 146 et

seq. (“P.R Law 100”); 2) Discrimination on the Basis of Disability

under    1   L.P.R.A   §   501   et   seq.   (“P.R   Law   44”);   3)   Wrongful
     Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 23 of 26
Civil No. 19-1209 (RAM)                                                23


Termination of Employment in Violation of Public Policy; 4) Breach

of Implied Contract and Promissory Estoppel, and 5) Intentional

Infliction of Emotional Distress. (Docket No. 1 ¶¶ 9.1-13.4). The

final three claims are brought pursuant to Article II, Section 1

of the Puerto Rico Constitution and Articles 1802 and 1803 of

Puerto Rico Civil Code, P.R. Laws Ann. Tit. 31, §§ 5141-5142.

     First Circuit case law is clear that if federal claims are

properly dismissed, then a District Court is well within its

discretion to decline to exercise supplemental jurisdiction over

pending state-law claims. See Massó-Torrellas v. Municipality of

Toa Alta, 845 F.3d 461, 469-70 (1st Cir. 2017); see also, Rivera-

Diaz v. Humana Ins. of Puerto Rico, Inc., 748 F.3d 387, 392 (1st

Cir. 2014) (quoting Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343,

350 n.7, (1988)) (“[I]n the usual case in which all federal-law

claims are eliminated before trial, the balance of factors [...]

will point toward declining to exercise jurisdiction over the

remaining state-law claims.”); Pagan-Porratta v. Municipality of

Guaynabo, 2019 WL 4055133, at *14 (D.P.R. 2019), reconsideration

denied, 2019 WL 5309410 (D.P.R. 2019). Since all of Plaintiffs'

federal claims as to Irizarry-Salvá in his individual capacity

have been dismissed and no other grounds for jurisdiction exist,

all supplemental claims under P.R. Law 44, P.R. Law 100, P.R. Laws

Ann. tit. 31, §§ 5141-5142, and Article II, Section 1 of the Puerto

Rico Constitution, are hereby dismissed without prejudice.
        Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 24 of 26
Civil No. 19-1209 (RAM)                                                        24

  G. Other Parties Facing Dismissal

      In    the    Complaint,   Plaintiffs      also   brought   forth   claims

against Irizarry-Salvá in his official capacity as Mayor and final

policymaker for the Municipality. (Docket No. 1 ¶ 33). However,

the   District     Court   of   Puerto   Rico    has   held   that   “[w]hen    a

municipality is sued directly, claims against municipal employees

in their official capacities are redundant and may be dismissed.”

Diaz-Garcia v. Surillo-Ruiz, 2014 WL 4403363 at *5 (D.P.R. 2014);

see also Decotiis v. Whittemore, 635 F.3d 22, 26, 38 (1st Cir.

2011)    (upholding    dismissal    of   official-capacity       defendant     as

redundant of the suit against local government agency). The Supreme

Court reached a similar conclusion over two decades ago in Kentucky

v. Graham where it stated that “[t]here is no longer a need to

bring      official-capacity       actions      against   local      government

officials, for under Monell, local government units can be sued

directly     for   damages   and   injunctive     or   declaratory    relief”).

Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985) (citing Monell

v. Dep't. of Soc. Servs. of N.Y., 436 U.S. 658 (1978)).

      Plaintiffs failed to explain how the relief that they may

obtain from their claims against Irizarry-Salvá in his official

capacity is different from what they may obtain through their

claims against the Municipality of Utuado. Thus, this court sua

sponte finds that the claims against Irizarry-Salvá in his official

capacity are also dismissed without prejudice. See e.g., Rosario
     Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 25 of 26
Civil No. 19-1209 (RAM)                                                            25


Ramos v. Municipality of Rio Grande, 2019 WL 948359, at *3 (D.P.R.

2019) (dismissing claims against the mayor and other defendants in

their official capacities for similar reasons).

     The    Court   likewise      dismisses         the    present   suit   against

Defendant’s spouse, Jane Doe, and conjugal partnership between

them. Irizarry-Salvá’s spouse and conjugal partnership only appear

a few times in the Complaint as named parties. (Docket No. 1 ¶¶

3.4-3.5). Moreover, the Complaint fails to allege any specific

factual    allegations     as    to   why     Defendant’s      spouse    and/or   the

conjugal     partnership    between       them      is    liable   for   Plaintiffs

termination.     Hence,    the    Court       sua    sponte    dismisses     without

prejudice the Section 1983 claims and any other claims as to

Defendant’s spouse and the conjugal partnership between them. See

e.g., Falcon-Cuevas v. Puerto Rico Ports Auth., 951 F. Supp. 2d

267, 279 (D.P.R. 2013) (holding that even though only one of the

Defendants brought the pending Motion to Dismiss, “the Court finds

sua sponte that plaintiff Falcon's Fifth Amendment and Equal

Protection     claims     against       the    remaining       defendants     [other

defendant,    defendants’       spouses       and   their     respective    conjugal

partnerships] fail for the same reasons as those claims brought

against defendant Casillas.”)

                                  IV.     CONCLUSION

     For reasons set forth above, the Court GRANTS codefendant’s

Motion to Dismiss (Docket No. 18) dismissing without prejudice all
     Case 3:19-cv-01209-RAM Document 28 Filed 08/06/20 Page 26 of 26
Civil No. 19-1209 (RAM)                                                26


of Plaintiffs’ claims as to codefendant Irizarry-Salvá, both in

his individual and official capacities, his spouse Jane Doe and

the conjugal partnership between them.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 6th day of August 2020.

                                 S/ RAÚL M. ARIAS-MARXUACH_____
                                 United States District Judge
